Citation Nr: 0822855	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1977 and from February 1991 to March 1991, in addition to 
other periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the claims on appeal.

In a rating decision of November 1999, the RO denied 
entitlement to service connection for a chronic low back 
disability.  The veteran voiced no disagreement with that 
decision, which has now become final.  The May 2003 decision 
reopened the claim and denied it on the merits.  Despite the 
determination reached by the RO, the Board must first find 
new and material evidence was submitted in order to establish 
its jurisdiction to review the merits of a previously-denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the May 2003 rating decision also denied 
service connection for a right leg disability; however, after 
the veteran filed a timely notice of disagreement, the RO did 
not issue a Statement of the Case addressing this issue.  
Upon remand by the Board in October 2006, the RO issued a 
July 2007 Statement of the Case addressing service connection 
for a right leg disability.  The veteran failed to file a 
timely substantive appeal on this issue.  Therefore the issue 
of service connection for a right leg disability is not on 
appeal before the Board.




FINDINGS OF FACT

1.  The November 1999 RO rating decision which determined 
that service connection was not warranted for a low back 
disorder was not appealed and is final.

2.  Some of the evidence added to the record since the 
November 1999 decision was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to for service 
connection for a low back disorder.

3.  A chronic low back disability or injury was not shown in 
service.

4.  A right ankle disability was not shown in service and the 
competent and probative medical evidence of record is against 
a finding that the veteran currently has a right ankle 
disability.

5.  A chronic left shoulder disability was not shown in 
service or thereafter.


CONCLUSION OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  In a December 2006 letter, the Appeals Management 
Center (AMC) reiterated the above information, and advised 
the veteran how disability evaluations and effective dates 
are assigned, and the type evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
service personnel records, Social Security Administration 
(SSA) records, a transcript from a hearing before the Board, 
VA outpatient treatment records, a VA examination report, and 
private medical records.  In October 2007, the National 
Personnel Records Center reported that all available 
information pertaining to inactive duty, active duty for 
training, reserve service, and active duty for special work, 
to include all available service treatment records, both 
reserve and active, were mailed.  Thus, all available service 
records and service personnel records have been received.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, providing statements, 
testimony, and information on medical providers.  He was 
provided a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board observes that, with respect to the veteran's Army 
Reserve service, the applicable laws and regulations permit 
service connection only for a disability resulting from 
disease or injury incurred in or aggravated coincident with 
active duty for training, or for disability resulting from 
injury during inactive duty training.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6 
(2007).

Low Back Disorder

Service connection for a low back disorder was denied in 
November 1999 and the veteran did not appeal.  Thus, that 
decision is final.  38 C.F.R. § 20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The evidence of record at the time of the November 1999 RO 
decision included the veteran's contentions, service 
treatment records, and a 1977 VA general medical examination.  
The veteran contended that he was treated for a low back 
condition at Fort Gordon, Georgia in August 1996 while on 
active duty for training at that time.  He further stated 
that he was also on active duty in Taiwan, Vietnam and at the 
Tainan Air Force Base from 1973 to 1974.  Service treatment 
records were negative for any injury to the back.  The 1977 
VA examination was negative for any musculoskeletal 
disability.  The RO denied the veteran's claim for service 
connection for a low back disorder in November 1999 on the 
basis that there was no evidence of a low back disorder in 
service and no medical evidence was submitted by the veteran 
of a current disability.

The additional evidence includes additional service records, 
service personnel records, SSA records, the veteran's 
multiple contentions, a transcript from a hearing before the 
Board, VA outpatient treatment records and private medical 
records.  

In his claim to reopen, the veteran contended that he was 
treated for back pain pursuant to playing sports during 
active service from 1972 to 1974 and from 1975 to 1977.  In a 
July 2006 hearing before the Board, the veteran elaborated on 
his back injuries in service, testifying that he was first 
injured in 1972 while stationed at Tainan Air Force Base in 
Taiwan, training other troops and practicing martial arts and 
was first diagnosed with a back condition in 1991.  Social 
security records, private medical records and VA outpatient 
treatment records reflect the veteran has a current low back 
disability.  Specifically, private medical records from 
February 1998 to July 2001 reveal the veteran received 
treatment for a low back disorder following a car accident in 
February 1998.  In addition, VA outpatient records reflect 
the veteran sought treatment for his low back disorder from 
September 2006 to November 2007.  An April 1996 reserve 
service examination reflect the veteran reported a history of 
back trouble.  No details were given of when his back trouble 
began, when he was treated or if the back trouble arose 
during a period of active duty or active duty for training.

This evidence was not previously of record and is therefore 
new.  In addition, it relates to an unestablished fact 
necessary to substantiate the claim, as the private medical 
records reflect a current disability and he provided 
testimony concerning back injuries in service.  Such evidence 
is presumed credible solely for the purpose of determining 
whether new and material evidence has been submitted.  Thus, 
the evidence furnishes a reasonable possibility of 
substantiating the appellant's claim for service connection 
for a low back disorder.  Accordingly, new and material 
evidence has been submitted, and the claim is reopened.

In regard to the issue of service connection for a low back 
disorder on the merits, the Board finds that the 
preponderance of the evidence is against this claim.  The 
veteran contends that he injured his back during active 
service from 1972 to 1974 and from 1975 to 1977.  He contends 
he was first seen for a back problem by a private physician 
in 1991, and that he was seen in the reserves for back pain 
in August 1996.  

As noted above, the service treatment records are absent of 
any findings of a back disorder.  The veteran specifically 
denied recurrent back pain on his June 1977 separation 
examination, and physical examination of the spine at that 
time revealed no abnormalities.  The only service treatment 
record noting a complaint of back trouble was a medical 
history report filled out by the veteran in April 1996, 
during his Army Reserve service.  This report however, did 
not specify the dates of treatment, when he injured his back 
or if a back disorder existed at the time.  

A 1977 VA general medical examination noted a normal 
musculoskeletal system, and the veteran did not claim service 
connection for a back condition on his original claim filed 
in June 1977.

Private medical records from February 1998 to July 2001 
reflect the veteran sustained an injury to the low back 
pursuant to a car accident in February 1998 and was treated 
for back problems thereafter.  An x-ray at that time revealed 
no fracture or bone destruction, and the interspaces were 
well maintained.  He had a normal MRI of the lumbar spine in 
March 1998.  A March 1998 private medical report noted the 
veteran reported in his medical history a prior motor vehicle 
accident that occurred in the early nineties.  Another 
private report dated that month noted a history of a motor 
vehicle accident in 1991, with back pain at the time but no 
residual symptoms.  

In a January 2007 VA outpatient treatment report, the veteran 
gave a history of back pain since 1991 that was related to an 
injury sustained in the military and aggravated by a motor 
vehicle accident.  No medical opinion of a nexus between the 
claimed in-service injury and the current disability was 
furnished by either a private or a VA physician.  

In a July 2006 hearing before the Board, the veteran 
elaborated upon his injuries in service.  He testified that 
he first injured his back in 1972 in service while training 
other troops in martial arts at the Tainan Air Force Base.  
He states that he was first diagnosed with a back condition 
in 1991, and explained that he was on active duty for 
training at this time for one weekend in the summer.  

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder.  Although the 
veteran reports he injured his low back on active duty in the 
1970's, there is no evidence of treatment or findings of a 
low back disorder in service, and the veteran specifically 
denied recurrent back pain at discharge.  Moreover, there 
were no complaints or findings of any back disorder on the VA 
examination shortly following service.  The first evidence of 
a complaint of back pain was on a reserve examination in 
1996, well after he was discharged from active duty.  The 
mere presence of a complaint during reserve service does not 
establish that the back pain resulted from an injury which 
occurred during active or inactive duty training.  The 
veteran does not contend that he suffered an injury during 
reserve service, only that he was seen for his back during a 
weekend drill.  However, other than his self notation, there 
is no record showing treatment for his low back until 
February 1998, following a motor vehicle accident.  A history 
of chiropractic treatment following a 1991 motor vehicle 
accident was noted in the 1998 report.  Again, however, the 
veteran does not contend that he was involved in a motor 
vehicle accident while on active duty training.  Rather, he 
contends that his injury in the 1970's was aggravated by 
post-service motor vehicle accidents.  

While the veteran contends he injured his back in service, 
the Board finds the veteran's contemporaneous denial of back 
pain at discharge in 1977 to be more credible than his 
current recollection.  Moreover, the lack of complaints or 
findings on the 1977 VA examination, and the current medical 
evidence noting that any back pain from a 1991 motor vehicle 
accident resolved until the 1998 motor vehicle accident which 
resulted in significant back pain preponderate against the 
claim.  In sum, in the absence of evidence of a back injury 
in service or for many years thereafter, and with no medical 
evidence indicating the current disorder is possibly related 
to service, the claim for service connection must be denied.  

The Board notes that a current VA examination has not been 
scheduled in this case.  However, in the absence of credible 
evidence of a back condition in service and medical evidence 
noting low back injuries sustained in a post-service motor 
vehicle accident, the Board finds the evidence is sufficient 
to decide the claim and that a VA examination is not 
warranted.  38 C.F.R. § 3.159(c)(4).


Right Ankle Disability 

Service treatment records do not reflect any findings of a 
right ankle injury in service, although a left ankle injury 
was documented.  The separation examination in June 1977 
reported a scar on the right ankle, however, such was also 
noted at the time he entered service.  The post-service 
medical evidence of record does not reflect complaints or 
findings of any right ankle disability.  While VA treatment 
records do note complaints of back pain which radiates down 
the right leg, there is no complaint of residuals of a right 
ankle injury.   

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In the absence of evidence of a right ankle injury in service 
or presently, the claim for service connection must be 
denied.

The Board notes that a VA examination has not been scheduled 
in this case.  However, in the absence of a right ankle 
injury in service, a VA examination is not warranted.  
38 C.F.R. § 3.159(c)(4).

Left Shoulder Disability

The Board notes that the service treatment records reflect 
that the veteran was seen once in September 1969 for 
complaints concerning his left shoulder, and once in March 
1976 for a muscle spasm of the left shoulder.  No further 
complaints, treatment or findings were noted, and the veteran 
denied a painful or trick shoulder on his 1977 discharge 
examination.  Physical examination in conjunction with the 
1977 examination revealed normal upper extremities.  No 
complaints or findings were noted on the 1977 VA examination, 
and the veteran denied shoulder problems on the 1996 reserve 
examination.  None of the post-service medical evidence 
reflects a left shoulder disability, although he has been 
treated for a right shoulder injury resulting from the 
February 1998 motor vehicle accident.  Current treatment 
records do not reflect complaints or findings concerning the 
left shoulder.

The isolated complaints concerning his left shoulder in 
service were clearly acute and transitory, with no residual 
disability noted at separation and no medical evidence 
showing any complaints or findings of a left shoulder 
disability following service.  Thus, the preponderance of the 
evidence is against the claim, and service connection is 
denied.

The Board notes that a VA examination was not ordered in this 
case.  However, the Board finds that such is unnecessary to 
decide the claim in light of the veteran's specific denial of 
shoulder complaints at discharge and in 1996, as well as the 
complete absence of complaints or findings pertaining to the 
left shoulder in the post-service medical records ranging 
from 1998 through November 2007.  38 C.F.R. § 3.159(c)(4).



ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.

Service connection for a low back disorder is denied.

Service connection for a right ankle disability is denied.

Service connection for a left shoulder disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


